Citation Nr: 0110260	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  94-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to January 
1971, from July 15, 1972, to July 29, 1972, and from January 
1973 to October 1989.

The instant appeal arose from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for an increased 
rating, above 10 percent, for coronary artery disease with 
hypertension and angina pectoris.  An October 1994 hearing 
officer decision and subsequent rating decision granted an 
increased rating, to 30 percent.  The 30 percent rating was 
made effective from the date of the claim for increase in an 
August 1998 rating decision.  This case was remanded by the 
Board of Veterans' Appeals (Board) in January 1997, April 
1999, and March 2000 for further development.


FINDING OF FACT

The appellant's service-connected heart disorder is currently 
manifested by noncardiac chest pain; no significant coronary 
artery disease; a workload of 7 METs (metabolic equivalent); 
diastolic blood pressure predominantly 100 or less, with 
medication; no left ventricular dysfunction; and no history 
of congestive heart failure or myocardial infarction.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected heart disorder have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007, 7101 (2000); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007, 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the conclusion of the Board that 
the new law has no impact on the issue in this case.  This is 
true because the VA has already fulfilled the notice and duty 
to assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  The record includes the veteran's service medical 
records; post-service VA, private, and military medical 
treatment records; a transcript of the veteran's July 1994 
hearing before RO personnel; and written statements prepared 
by the veteran and his representative.  Also, over the 
pendency of this appeal, he has been examined no less than 
four times by the VA.  As noted above, this case has 
previously been remanded three times by the Board in order to 
comply with the duty to assist.  The veteran has not made the 
VA aware of any records relevant to the present claim that 
have not been associated with the claims folder.  Thus, as 
sufficient data exists to address the merits of the claim, 
the Board concludes that the VA has adequately fulfilled its 
statutory duty to assist the veteran in the development of 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See also, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990) and Littke v. Derwinski, 
1 Vet. App. 90 (1990).

In addition, the appellant has been notified of the 
information necessary to substantiate his claim for a 
disability evaluation in excess of 30 percent.  In this 
regard, the Board notes that the pertinent regulations 
governing evaluations for diseases of the heart were amended 
during the pendency of this appeal, effective January 12, 
1998.  See Schedule for Rating Disabilities; The 
Cardiovascular System, 62 Fed. Reg. 65207 et seq. (Dec. 11, 
1997).  He was advised in the August 1998 supplemental 
statement of the case of the amended requirements necessary 
to establish entitlement to the benefits sought as he was 
provided the pertinent regulation, 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1998).  The April 1999 Board remand 
provided the pre-amendment version of 38 C.F.R. § 4.104, 
Diagnostic Code 7005 as regards the next higher, 60 percent, 
evaluation.  Under these circumstances, the Board finds that 
adjudication of the issue on appeal, without referral to the 
RO for initial consideration under the new law, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran was granted service connection for a history of 
atypical angina in a March 1990 rating decision, and a 
noncompensable disability evaluation was assigned.  That 
decision was based on a review of service medical records and 
VA examinations performed in late 1989 and early 1990.  The 
service medical records showed a long history of complaints 
of chest pain; numerous chest X-rays which revealed no 
abnormality of the heart; electrocardiographic reports which 
showed normal variant, nonspecific T wave abnormality, 
without changes; and normal thallium stress tests without 
evidence of ischemia.  He was hospitalized at St. Anthony 
Hospital in Oklahoma City for evaluation of chest pain in 
October 1987, and the only finding was slow flow in the right 
coronary artery of unknown significance.  During service his 
medications included Procardia, Cardrogen, Ecotrin, and 
Persantine.  His August 1989 retirement examination noted 
treated high blood pressure and normal blood pressure on 
examination.

The November 1989 VA examination diagnosed a history of 
atypical angina.  A January 1990 thallium stress test gave an 
impression of findings consistent with near and/or prolonged 
ischemia of the basal septum and superolateral segment and 
partially of the posterolateral segment.  

VA treatment records associated with the file after the March 
1990 rating decision included a November 1989 holter report 
which revealed normal results.  However, as the veteran 
reported three episodes of pain and two episodes of 
dizziness, it was noted that ischemia could not be ruled out.  
A December 1989 stress test was negative for ischemia with 
good exercise tolerance.

The veteran requested an increased rating in January 1993.  
The Board has reviewed treatment records from the United 
States Army Medical Department Activity in Fort McClellan, 
Alabama, dated from 1989 to 1992.  These records included a 
November 1989 electrocardiographic report which revealed 
sinus bradycardia and nonspecific T wave changes.  An October 
1989 record assessed hypertension without control secondary 
to omission of medication.  A December 1989 stress test from 
Noble Army Community Hospital was negative for ischemia as 
was a January 1990 holter report.  Blood pressure was normal 
at that time.  A February 1990 record gave an assessment of 
coronary artery disease. 

Around June 1990, the veteran was seen by a private 
cardiologist in Huntsville, Alabama, who noted the pertinent 
history.  The veteran denied hypertension, and it was not 
found on examination.  Physical examination was essentially 
normal, and he noted more prominent T wave changes on 
electrocardiogram (EKG).  Due to the veteran's complaints of 
chest pain and treadmill tests reported as normal and 
abnormal, the cardiologist recommended cardiac 
catheterization.  A June 1990 discharge summary from 
Huntsville Hospital revealed that cardiac catheterization 
with coronary arteriography showed no significant coronary 
artery disease.  A left ventriculogram was noted to reveal no 
regional wall abnormalities.  Left ventricular function may 
have been depressed, but that finding was hard to interpret 
due to the fact that the veteran was taking Corgard and 
Cardizem.  It was recommended that all heart medication 
except Procardia be discontinued. 

An April 1992 outpatient treatment record from the Redstone 
Arsenal in Alabama, assessed possible hypertension.  In April 
1993 the veteran was hospitalized at the VA Medical Center 
(MC) in Birmingham, Alabama, for cardiac catheterization.  
That record referred to the January 1990 thallium stress test 
findings, consistent with near and/or prolonged ischemia of 
the basal septum and superolateral segment and partially of 
the posterolateral segment, as "clinically positive and 
electively nondiagnostic."  The veteran reported chest pain 
worsening over the last two months which radiated to his left 
arm and elbow and increased consistently when he walked up 
stairs.  He stated that recently the chest pain occurred at 
rest and was associated with shortness of breath and nausea.  
Chest X-ray showed increased heart size, and EKG showed 
normal sinus rhythm and no changes since 1989.  Cardiac 
catheterization revealed normal coronary angiogram, normal 
left ventriculogram, and systemic arterial hypertension.  He 
was noted to have mild diastolic hypertension, and blood 
pressure control was recommended.  It was believed that his 
pain was due to gastroesophageal reflux disease (GERD).

A May 1993 rating decision recharacterized the veteran's 
service-connected heart disability, formerly rated as history 
of atypical angina, as coronary artery disease with 
hypertension and angina pectoris, and increased the 
disability evaluation to 10 percent based on the post-service 
military treatment records.  An October 1993 chest X-ray was 
normal.  In August 1994 the veteran underwent a VA heart 
examination.  He reported chest pain with headache, sweating, 
and tingling in the hands; shortness of breath, sometimes at 
rest; and severe dyspnea with exertion.  He also reported a 
history of three angioplasties.  The diagnosis was severe 
coronary artery disease, status postoperative angioplasty 
times three.  

An August 1994 thallium stress test gave an impression of 
ischemia in the interior wall extending into the lateral 
wall, anterior wall, and basal septum.  That month, the 
veteran also underwent a VA hypertension examination.  He 
reported no symptoms in connection with hypertension.  
Sitting blood pressure was 130/80 and 135/85; standing was 
150/90; and lying was 130/84.  Medications included aspirin, 
Cardizem, Isosorbide, Benazepril, and Nitroglycerine.  The 
left border of the heart was located at the left anterior 
axillary line by percussion.  The apical beat was not visible 
or palpable.  The diagnosis was "essential hypertension 
(borderline control)."

The veteran was hospitalized from November 14, 1994, to 
November 16, 1994, at the Birmingham VAMC.  He was admitted 
for left heart catheterization.  However, the cardiology 
department declined to perform the procedure after reviewing 
the 1993 catheterization which had revealed normal results as 
well as reportedly finding a normal thallium test within the 
last six months.

The veteran was hospitalized from April 29, 1996, to May 1, 
1996, at the Birmingham VAMC.  The diagnoses included 
"atypical chest pain, not coronary artery disease" and 
hypertension.  A left heart catheterization was performed 
which revealed normal coronary arteries.  The veteran 
reported having angioplasties in 1987 and in 1992.  It was 
noted that an April 1996 thallium stress test was positive 
for ischemia.  A review of that record shows a normal EKG 
that month.  The report concluded "as the patient now has 
two left heart catheterizations revealing normal coronary 
arteries, another source of his atypical chest pain should be 
researched as it is almost definitely not coronary in 
origin." 

VA treatment records include a January 1998 record of a blood 
pressure check.  Blood pressure readings were 118/70 on the 
right and 110/78 on the left.  His hypertension was noted to 
be stable.  A March 1998 blood pressure check revealed  
readings of 110/70 on the right and 110/80 on the left.  
Again, his hypertension was noted to be stable.  

In May 1998 the veteran underwent another VA examination.  He 
reported shortness of breath, irregular heartbeats, and chest 
pain.  It was reported that he had "four times angiopathy, 
right" with the last procedure performed in 1990.  Blood 
pressure was 130/85.  The diagnoses were essential 
hypertension and generalized arteriosclerosis with coronary 
insufficiency and status post four times angiopathy.

The Board has reviewed recent VA treatment records dated 
through April 2000.  These records consistently show that the 
veteran had essentially good control of his hypertension and 
that his complaints of chest pain were believed by the 
physicians in charge of his care to be due to noncardiac 
causes.  An October 1999 record noted excellent hypertension 
control.  A January 1999 treatment record noted, as regards 
the veteran's complaints of chest pain, that normal results 
of cardiac testing "makes me think that this is not 
cardiac."  Later that month, the veteran's chest pain had 
improved and that the physician "still doubt[ed] a cardiac 
etiology."  His blood pressure was 155/90.  An April 1999 
cardiology consultation report concluded "atypical chest 
pain with no epicardial coronary artery disease."  It was 
suspected that the chest pain was nonischemic.  A June 1999 
EKG was normal.

In June 1999, the veteran underwent another VA examination.  
The examiner noted that the claims folder had been reviewed 
in detail.  The examiner noted a disparity between the 
veteran's understanding of his heart problems and the chart 
records.  The examiner noted "a longstanding history of 
chest pain with features very typical for coronary disease, 
however, with repeated normal cardiac catheterizations."  
The examiner noted that the main source of disparity was that 
the veteran believed he had a percutaneous transluminal 
coronary angioplasty in 1987 in a Texas hospital.  The 
examiner found the report in the service medical records of 
cardiac catheterization at St. Anthony Hospital in 1987 and 
that discharge notes revealed normal arteriography.  The 
examiner noted that the veteran reported continued chest 
pain, at times severe.  The examiner noted the normal results 
of the 1993 and 1996 cardiac catheterizations.

The veteran described dyspnea at one block and that he was 
recently found to have an aortic murmur consistent with 
aortic valve disease.  His estimated level of metabolic 
equivalents (METs) was 7.  The examiner noted that an EKG 
from April 1999 showed sinus rhythm, left axis deviation and 
nonspecific ST-T wave abnormality.  Medications included 
Diltiazem, aspirin, Isosorbide, Hydrochlorothiazide, 
Lisinopril, and Lansoprazole.  The impressions included 
hypertension, aortic valvular murmur with probable 
hemodynamic insignificant aortic stenosis, and atypical chest 
pain.

The examiner concluded that the veteran's "chest pain, in 
the setting of normal epicardial arteries as well as normal 
left ventricular function, places him in a category atypical 
for coronary disease."  The examiner suggested that the 
chest pain might be due to microvascular flow limitation.  
The examiner indicated that if microvascular coronary artery 
disease could be excluded with certainty, then he would tend 
to conclude that the abnormal findings on the thallium stress 
tests were false positives.

The June 1999 examiner provided a supplemental report in June 
2000 in response to the Board's April 2000 remand.  The 
examiner noted that he had reviewed a June 1999 
echocardiogram taken shortly before the June 1999 VA 
examination.  He noted that the echocardiogram showed no 
evidence of aortic stenosis; no evidence of concentric left 
ventricular hypertrophy; and evidence of normal left 
ventricular function.  He also noted that he had reviewed an 
October 1998 sestamibi stress test which showed a normal 
study, including normal thickness and normal size of the left 
ventricular and normal profusion.  The examiner concluded 
that "[i]n view of his previously normal coronary 
arteriographies or coronary catheterizations as well as the 
normal profusion study, in my opinion the [veteran] has no 
significant coronary artery disease."  He also found no 
evidence of myocardial infarction or coronary occlusion.  He 
stated that there was no evidence of congestive heart failure 
in the past year, and he stated that the veteran's exertional 
chest pain "most likely is noncardiac in origin."

The veteran's service-connected heart disorder is presently 
evaluated as 30 percent disabling under Diagnostic Code 7005 
for coronary artery disease.  Prior to January 12, 1998, 
coronary artery disease was evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).  Under the old regulations, a 30 percent rating is 
assigned following typical coronary occlusion or thrombosis 
or with a history of substantiated anginal attack, ordinary 
manual labor feasible.  Id.  A 60 percent evaluation is for 
application when there is arteriosclerotic heart disease 
following typical history of acute coronary occlusion or 
thrombosis, as above, or with history of substantiated 
repeated anginal attacks, more than light manual labor is not 
feasible.  Id.  A 100 percent evaluation is warranted for 
arteriosclerotic heart disease during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  Id.  A 100 percent 
evaluation is also warranted for arteriosclerotic heart 
disease after six months following acute illness, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  Id.

Under the new regulations, a 30 percent evaluation is 
assigned when documented coronary artery disease resulting in 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2000).  A 60 percent 
evaluation is assigned for documented coronary artery disease 
resulting in more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  A 100 percent evaluation is assigned for documented 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

The Court has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The VA General Counsel has 
addressed the retroactive applicability of revised Rating 
Schedule criteria to increased rating claims and has 
determined that in such circumstances as those presented 
here, the Board should first determine whether the amended 
regulation is more favorable to the claimant.  VAOPGCPREC 3-
2000.  The Board has separately applied the new and the old 
versions of the regulation to the facts of the case, 
discussed in further detail below, and has determined that 
the new and old provisions are equally favorable to the 
veteran as, under either version, he is entitled to no more 
than a 30 percent schedular rating.  This is so because the 
preponderance of the evidence reveals that the veteran does 
not have coronary artery disease with symptoms which satisfy 
the 60 percent or higher ratings under either the old or the 
new rating criteria.

As regards the old criteria, which requires either a history 
of acute coronary occlusion or thrombosis or substantiated 
repeated anginal attacks, more than light manual labor is not 
feasible, for a 60 percent rating, the Board notes that the 
medical records do not demonstrate that the veteran's heart 
problems satisfy any of these criteria.  First, the medical 
records do not show a history of acute coronary occlusion or 
thrombosis.  Second, the medical records do not show 
"substantiated repeated anginal attacks."  As regards the 
second point, the Board is aware that the medical record is 
replete with the veteran's subjective complaints of chest 
pain, and that, on occasion, medical professionals have 
suggested that this chest pain is angina, related to coronary 
artery disease.

The evidence which supports the claim includes outpatient 
treatment records dated in 1989 and 990, provided by Fort 
McClellan, which diagnosed angina and coronary artery 
disease; an August 1994 VA examination report which diagnosed 
severe coronary artery disease, status postoperative 
angioplasty times three; a May 1998 VA examination which 
diagnosed "generalized arteriosclerosis with coronary 
insufficiency and status post four times angiopathy"; and 
several thallium stress tests positive for ischemia.  

The evidence which does not support the claim includes the 
June 1990 discharge summary from Huntsville Hospital which 
revealed no significant coronary artery disease after cardiac 
catheterization with coronary arteriography was performed; 
the April 1993 VAMC Birmingham discharge summary which 
attributed the veteran's complaints of chest pain to GERD 
after normal findings on cardiac catheterization; the 
April/May 1996 VAMC Birmingham hospitalization report which 
diagnosed "atypical chest pain, not coronary artery 
disease" after yet another normal left heart 
catheterization; VA outpatient treatment records in 1999 
which repeatedly assessed the chest pain as noncardiac and 
that there was no coronary artery disease; and the June 1999 
VA examination report with the June 2000 addendum which found 
no significant coronary artery disease.

The preponderance of the evidence shows that the veteran's 
chest pain is non-cardiac; therefore, he does not have a 
history of substantiated repeated anginal attacks.  The Board 
is highly persuaded by the conclusions of the VA physician 
who examined the veteran in 1999 and prepared a supplemental 
report in 2000.  This examiner concluded that the veteran's 
chest pain was "most likely non cardiac in origin" and that 
he had "no significant coronary artery disease."  His 
findings are particularly probative because he clearly 
reviewed the evidence of record, including the service 
medical records and post-service treatment records in 
reaching his conclusion.  None of the medical evidence which 
supports the claim indicates that the medical record had been 
reviewed.

The Board weighs more heavily the medical evidence which does 
not support a finding of coronary artery disease and angina 
than the evidence which supports the veteran's contentions 
because the medical evidence which does not support the claim 
was, in general, made after more significant diagnostic 
testing than that performed in connection with the medical 
evidence which supports the claim.  The non-supportive 
findings are more probative because they were frequently made 
after a period of inpatient treatment when the veteran had 
undergone invasive diagnostic testing as well as noninvasive 
diagnostic testing.  None of the findings in the medical 
evidence which supports the veteran's contentions, on the 
other hand, were made after a period of inpatient treatment 
or in connection with cardiac catheterization.

Lastly, some of the supportive medical evidence, like the 
diagnoses at the time of the August 1994 and May 1998 VA 
examinations, were apparently based solely on the medical 
history provided by the veteran.  As such, that medical 
evidence is less probative.  The 1994 examiner reported the 
veteran had undergone three angioplasties, and the 1998 
examiner reported that the veteran had undergone four 
angioplasties, all between 1985 and 1990.  The veteran was 
apparently the source of the examiners' findings that he had 
undergone numerous angioplasties, when, in fact, the medical 
evidence does not show that the veteran had ever undergone a 
single angioplasty.  

The June 1999 examiner, who did have the benefit of the 
record to review, noted this disparity in that the veteran 
reported a history of angioplasty, yet the medical records 
only revealed evidence of negative cardiac catheterizations.  
The 1994 and 1998 examiners apparently did not review the 
medical record, and there is no indication that the examiners 
ordered any diagnostic testing in connection with the 
examination.  Thus, it appears that his diagnoses of severe 
coronary artery disease, status postoperative angioplasty 
times three, and generalized arteriosclerosis with coronary 
insufficiency and status post four times angiopathy, were 
based solely on misinformed statements made by the veteran.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  As such, they do 
not carry significant probative weight.   

As regards the thallium stress tests that were indicative of 
ischemia, the Board does not find these test results to be 
persuasive evidence of significant coronary artery disease.  
The June 1999 VA examiner noted that he would tend to 
conclude that the abnormal findings on the thallium stress 
tests were false positives if coronary artery disease could 
be excluded with certainty.  As his statements in the June 
2000 addendum to his report appear to reveal that he excluded 
coronary artery disease with certainty after reviewing the 
normal perfusion study, it would seem that one could 
conclude, based on his June 1999 findings, that the thallium 
stress tests were false positives.

As regards the supporting evidence in the form of the 
outpatient treatment records dated in 1989 and early 1990, 
provided by Fort McClellan, which diagnosed angina and 
coronary artery disease, the Board finds that these records 
are not persuasive evidence that the veteran actually has 
angina and coronary artery disease, let alone manifested to 
the levels of a 60 percent disability evaluation.  This is so 
because after the veteran's cardiac system was fully 
evaluated in early June 1990, records provided by Fort 
McClellan no longer show these diagnoses of coronary artery 
disease and angina.  Instead, a late June 1990 record, noting 
the normal results of the testing in early June, shows 
acknowledgment that the veteran had normal coronary arteries. 

For these reasons, the Board does not find that a higher 
rating is warranted under the old criteria.  The Board also 
does not find that a higher rating is warranted under the new 
rating criteria for Diagnostic Code 7005.  The medical 
evidence does not show that the veteran's service-connected 
heart disorder has resulted in documented coronary artery 
disease resulting in more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

First, as noted above, the preponderance of the medical 
evidence does not reveal that the veteran has documented 
coronary artery disease.  However, even assuming he does, his 
heart disorder does not satisfy any of the criteria necessary 
for a 60 percent rating under Diagnostic Code 7005.  First, 
the medical evidence does not show any episodes of congestive 
heart failure in the past year.  The June 2000 addendum to 
the 1999 VA examination report concluded, after a review of 
the record, that there was no evidence of congestive heart 
failure in the past year.  Second, the medical evidence does 
not show that a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The June 1999 examiner estimated that 
the veteran had a workload of 7 METs.  Third, the medical 
evidence does not show left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  After reviewing the 
record and a June 1999 echocardiogram, the June 2000 VA 
examination report addendum found normal left ventricular 
function.  For these reasons, the Board does not find that a 
higher rating is warranted under the new criteria.

The Board has also considered the application of other 
Diagnostic Codes.  Because the veteran has hypertension, the 
Board has considered the application of Diagnostic Code 7007 
for hypertensive heart disease.  The old criteria for a 60 
percent rating under that Diagnostic Code required marked 
enlargement of the heart, confirmed by roentgenogram, or an 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension with diastolic blood pressure readings of 120 or 
more, which may later have been reduced, dyspnea on exertion, 
more than light manual labor is precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (1997).

The Board does not find that a 60 percent rating is warranted 
under the old Diagnostic Code 7007 criteria as the medical 
evidence does not reveal marked enlargement of the heart.  An 
October 1998 sestamibi stress test was noted in the June 2000 
VA addendum to show normal size of the left ventricular.  
While the April 1993 VA hospitalization record noted 
increased heart size on X-ray, the Board does not find that 
this finding alone warrants a 60 percent rating under 
Diagnostic Code 7007 because later diagnostic testing did not 
reveal heart enlargement and because the veteran does not 
satisfy any of the other criteria for a 60 percent rating.  
The medical evidence does not show an apex beat beyond the 
midclavicular line or sustained diastolic hypertension with 
diastolic blood pressure readings of 120 or more at any time.  
While the veteran has reported dyspnea on exertion, the 
preponderance of the medical evidence, detailed above, 
reveals that his symptoms are not due to heart disease. 

The Board also does not find that a 60 percent rating is 
warranted under the new Diagnostic Code 7007 criteria.  The 
Diagnostic Code 7007 criteria for a 60 percent rating are 
identical to the criteria for a 60 percent rating under 
Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 
7007 (2000).  Thus, for the same reasons that a higher, 60 
percent, rating was denied under Diagnostic Code 7005, above, 
a higher, 60 percent, rating is denied under Diagnostic Code 
7007.

Lastly, the Board has considered the application of 
Diagnostic Code 7101 for hypertensive vascular disease as the 
veteran is service-connected for hypertension.  Under both 
the old and the new criteria, a 60 percent rating is 
warranted where the diastolic pressure is predominantly 130 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  A review of 
the evidence of record does not reveal that the veteran's 
diastolic pressure has ever been predominantly 130 or more.  
The medical evidence shows that the veteran's hypertension is 
currently well controlled, and that his diastolic pressure is 
predominantly less than 100.  For example, a January 2000 VA 
treatment record shows a diastolic pressure reading of 86.

The Board notes that the veteran had requested separate 
evaluations for coronary artery disease and hypertension.  
38 C.F.R. § 4.14 states that evaluation of the same 
disability under various diagnoses is to be avoided.  The 
Court in Esteban v. Brown, 6 Vet. App. 259 (1994), held that 
conditions are to be rated separately unless they constitute 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261.  

The Board notes that when the RO addressed this issue, it 
determined, in the September 1999 supplemental statement of 
the case, that a separate rating for hypertension was not 
warranted as hypertension is considered a precursor of the 
arteriosclerotic process and was therefore included in the 
overall evaluation of the disease.  The Board notes that 
separate evaluations under Diagnostic Code 7005 for coronary 
artery disease and 7101 for hypertensive heart disease are 
not warranted since Diagnostic Code 7005 contemplates such 
impairment.  To separately service connect hypertension and 
coronary artery disease would be a matter of evaluating the 
same manifestations under different diagnoses.  No distinct 
disability is shown to warrant a separate evaluation.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for the 
veteran's service-connected heart disorder. 


ORDER

A claim for an increased rating for coronary artery disease, 
currently evaluated as 30 percent disabling, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

